

                                    Exhibit 10.1


SHARE EXCHANGE AGREEMENT


AMONG


PERPETUAL TECHNOLOGIES INC.,
(a Delaware corporation)


HONG HUI HOLDINGS LIMITED
(a British Virgin Islands company)


AND


THE SHAREHOLDERS OF HONG HUI HOLDINGS LIMITED


DATED AS OF FEBRUARY 12, 2010
 
1

--------------------------------------------------------------------------------


 
SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT, dated as of February 12, 2010 (the “Agreement”)
by and among PERPETUAL TECHNOLOGIES INC., a Delaware corporation (the
“Company”), HONG HUI HOLDINGS LIMITED, a British Virgin Islands company (“Hong
Hui”) and the holders of all of the outstanding shares of Hong Hui set forth on
Schedule A (the “Hong Hui Shareholders”).

 
WITNESSETH:
 
WHEREAS, the Hong Hui Shareholders own an aggregate of 100% of the issued and
outstanding ordinary shares in Hong Hui (the "Hong Hui Shares");
 
WHEREAS, each of the Company, Hong Hui and the Hong Hui Shareholders believes
that it is in its best interests for the Company to issue to the Hong Hui
Shareholders an aggregate of 72,551,020 shares of its common stock, par value
$.001 per share (“Company Shares”) in exchange for all of the outstanding shares
of Hong Hui, upon the terms and subject to the conditions set forth in this
Agreement;
 
WHEREAS, it is the intention of the parties that: (i) said exchange of shares
shall qualify as a tax-free reorganization under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”); and (ii) said exchange
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement (the “Securities Act”).


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:

 
ARTICLE I
 
EXCHANGE OF COMPANY SHARES FOR HONG HUI SHARES


Section 1.1          Agreement to Exchange Company Shares for Hong Hui
Shares.  On the Closing Date (as hereinafter defined) and subject to the terms
and conditions set forth in this Agreement, the Hong Hui Shareholders shall
sell, assign, transfer, convey and deliver all of Hong Hui Shares to the
Company, and in exchange therefor the Company shall issue to the Hong Hui
Shareholders of 72,551,020 newly issued Company Shares (the “Share Exchange”).


Section 1.2           Capitalization.  On the Closing Date, immediately before
the Share Exchange, the Company shall have authorized (a) 200,000,000 shares of
Common Stock, $.001 par value per share ; and (b) 10,000,000 shares of Preferred
Stock, $.001 par value per share(none of which are issued or
outstanding).  Under the terms of a Stock Repurchase Agreement of even date
herewith between the Company and certain of its shareholders, immediately prior
to the Share Exchange the Company share repurchase 12,640,000 of its  13,000,000
Company Shares then outstanding (the “Stock Repurchase”).  Accordingly,
following the Stock Repurchase the Company shall have 360,000 shares of its
common stock outstanding  all of which are  duly authorized, validly issued and
fully paid and non assessable.


2

--------------------------------------------------------------------------------




Section 1.3           Closing.  The closing of the Shares Exchange (the
"Closing") shall take place at 10:00 a.m. E.S.T. on the day when the conditions
to closing set forth in Articles V and VI have been satisfied or waived, or at
such other time and date as the parties hereto shall agree in writing but no
later than February 28, 2010 (the "Closing Date"), at the offices of Guzov
Ofsink, LLC, 600 Madison Avenue, 14th Floor, New York, New York 10022.  At the
Closing, (a) the Company shall deliver to the Hong Hui Shareholders, stock
certificates representing an aggregate of 72,551,020 Company Shares (such shares
to be issued to the respective Hong Hui Shareholders in the amounts set forth on
Schedule A attached hereto), and (b) the Hong Hui Shareholders shall deliver to
the Company share certificates representing the Hong Hui Shares held by each
such Hong Hui Shareholder (which shall represent in the aggregate all of the
outstanding Hong Hui Shares), accompanied by share transfer instruments and
appropriate powers of attorney duly executed in blank.
 
Section 1.4           Tax Treatment. The exchange described herein is intended
to comply with Section 368(a)(1)(B) of the Code, and all applicable regulations
thereunder.  In order to ensure compliance with said provisions, the parties
agree to take whatever steps may be necessary, including, but not limited to,
the amendment of this Agreement.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE TECNIC STOCKCHOLDERS AND HONG HUI


Each of the Hong Hui Shareholders and Hong Hui hereby, jointly and severally,
represents, warrants and agrees as follows:


Section 2.1           Corporate Organization


(a)           Hong Hui is a company duly organized, validly existing and in good
standing under the laws of the British Virgin Islands, and has all requisite
corporate power and authority to own its properties and assets and to conduct
its business and is duly qualified to do business in good standing in each
jurisdiction in which the nature of the business conducted by Hong Hui or the
ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of (a "Hong Hui Material
Adverse Effect");


(b)           Copies of the memorandum and articles of association of Hong Hui,
with all amendments thereto to the date hereof, have been furnished to the
Company, and such copies are accurate and complete as of the date hereof.
 
3

--------------------------------------------------------------------------------


 
Section 2.2            Capitalization of Hong Hui.


The maximum number of shares that Hong Hui is authorized to issue consists of
50,000  shares of a single class which 10,000 shares are issued and outstanding,
all of which are duly authorized, validly issued and fully paid and held by the
Hong Hui Shareholders free and clear of all liens, charges and
encumbrances.   All of the Hong Hui Shares to be transferred to the Company
pursuant to this Agreement have been duly authorized and will be validly issued,
fully paid and non-assessable and no personal liability will attach to the
ownership thereof and in each instance, have been issued in accordance with the
registration requirements of applicable securities laws or an exemption
therefrom.  As of the date of this Agreement there are no outstanding options,
warrants, agreements, commitments, conversion rights, preemptive rights or other
rights to subscribe for, purchase or otherwise acquire any shares or any
un-issued or treasury shares of Hong Hui.  As of the date of this Agreement,
Hong Hui owns all of the issued and outstanding equity or voting interests in
Technic International Limited (“Technic”), a Hong Kong company and Technic is
the owner of all of the equity interests of Foshan SLP Special Materials Company
(“Foshan”).  Foshan is duly organized, validly existing and in good standing
under the laws of the Peoples’ Republic of China (“PRC”) and has all requisite
corporate power and authority to own its properties and assets and to conduct
its business as now conducted and is duly qualified to do business, is in good
standing in each jurisdiction wherein the nature of the business conducted by
Foshan or the ownership or leasing of its properties makes such qualification
and being in good standing necessary, except where the failure to be so
qualified and in good standing will not have a material adverse effect on the
business, operations, properties, assets, condition or results of operation of
Foshan  (a "Foshan Material Adverse Effect")


Section 2.3          Subsidiaries and Equity Investments. Except as set forth in
Schedule 2.3, neither Hong Hui, Technic, nor Foshan has any subsidiaries or
holds any equity interest in any corporation, partnership, joint venture or
other entity.


Section 2.4           Authorization and Validity of Agreements.  Hong Hui has
all corporate power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby and upon the execution and delivery by the Company and the
Company’s performance of its obligations herein, will constitute, a legal, valid
and binding obligation of Hong Hui enforceable against Hong Hui in accordance
with it s terms.  The execution and delivery of this Agreement by Hong Hui and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of Hong Hui, and no other corporate
proceedings on the part of Hong Hui are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby.
 
4

--------------------------------------------------------------------------------


 
Section 2.5           No Conflict or Violation.  The execution, delivery and
performance of this Agreement by Hong Hui do not and will not violate or
conflict with any provision of Hong Hui’s charter documents, and does not and
will not violate any provision of law, or any order, judgment or decree of any
court or other governmental or regulatory authority, nor violate or result in a
breach of or constitute (with due notice or lapse of time or both) a default
under, or give to any other entity any right of termination, amendment,
acceleration or cancellation of, any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
Hong Hui is a party or by which it is bound or to which any of its  properties
or assets is subject, nor will it result in the creation or imposition of any
lien, charge or encumbrance of any kind whatsoever upon any of the properties or
assets of Hong Hui, nor will it result in the cancellation, modification,
revocation or suspension of any of the licenses, franchises, permits to which
Hong Hui is bound.


Section 2.6          Consents and Approvals.  No consent, waiver, authorization
or approval of any governmental or regulatory authority, domestic or foreign, or
of any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by the Hong Hui Shareholders or Hong
Hui or the performance by either of them of its obligations hereunder.


Section 2.7            Absence of Certain Changes or Events.


 Since its inception:


(i)   and as of the date of this Agreement, Hong Hui does not know or
have  reason to know of any event, condition, circumstance or prospective
development which threatens or may threaten to have a material adverse effect on
the assets, properties, operations, prospects, net income or financial condition
of Hong Hui or any of its subsidiaries;


(ii)   there has not been any declaration, setting aside or payment of dividends
or distributions with respect to shares of Hong Hui or any of its subsidiaries;
and


(iii)  there has not been an increase in the compensation payable or to become
payable to any director or officer of Hong Hui or any of its subsidiaries.


Section 2.8           Disclosure. This Agreement the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of either Hong Hui or the Hong Hui Shareholders in connection with
the transactions contemplated by this Agreement, when taken together, do not
contain any untrue statement of a material fact or omit any material fact
necessary in order to make the statements contained herein and/or therein not
misleading.


Section 2.9           Litigation.  There is no action, suit, proceeding or
investigation pending or threatened against any of the Hong Hui Shareholders or
Hong Hui (or any of its subsidiaries) that may affect the validity of this
Agreement or the right of either Hong Hui or any of the Hong Hui Shareholders to
enter into this Agreement or to consummate the transactions contemplated hereby.
 
5

--------------------------------------------------------------------------------


 
Section 2.10        Investment Representations.  (a) The Company Shares to be
issued to the Hong Hui Shareholders will be acquired by each Hong Hui
Shareholders hereunder solely for the accounts of each Hong Hui Stockholder for
investment, and not with a view to the resale or distribution thereof.  Each
Hong Hui Stockholder understands and is able to bear any economic risks
associated with such investment in the Company Shares. Each Hong Hui Stockholder
has had full access to all the information it considers necessary or appropriate
to make an informed investment decision with respect to the Company Shares to be
acquired under this Agreement.  Each Hong Hui Stockholder further has had an
opportunity to ask questions and receive answers from the Company’s directors
regarding the Company and to obtain additional information (to the extent the
Company’s directors possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify any information furnished to
the Hong Hui Shareholders  or to which the Hong Hui Shareholders had access.
Each Hong Hui Stockholder is at the time of the offer and execution of this
Agreement domiciled and resident outside the United States (a “Non-U.S.
Shareholder”).


Section 2.12        Tax Returns, Payments and Elections. Each of Hong Hui (and
its subsidiaries) and the Hong Hui Shareholders has timely filed all tax
returns, statements, reports, declarations and other forms and documents and
has, to date, paid all taxes due.


Section 2.13        Survival.  Each of the representations and warranties set
forth in this Article II shall be deemed represented and made by Hong Hui and
the Hong Hui Shareholders at the Closing as if made at such time and shall
survive the Closing for a period terminating on the second anniversary of the
date of this Agreement.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents, warrants and agrees as follows:


Section 3.1           Corporate Organization.


(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware and has all requisite corporate
power and authority to own its properties and assets and to conduct its business
as now conducted and is duly qualified to do business, is in good standing in
each jurisdiction wherein the nature of the business conducted by the Company or
the ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of the Company (a "Company
Material Adverse Effect").


(b)   Copies of the Certificate of Incorporation and By-laws of the Company,
with all amendments thereto to the date hereof, have been furnished to each of
Hong Hui and the Hong Hui Shareholders, and such copies are accurate and
complete as of the date hereof.  The minute books of the Company are current as
required by law, contain the minutes of all meetings of the Board of Directors
and shareholders of the Company, and adequately reflect all material actions
taken by the Board of Directors, shareholders of the Company.
 
6

--------------------------------------------------------------------------------


 
Section 3.2           Capitalization of the Company.  On the Closing Date,
immediately before the transactions to be consummated pursuant to this
Agreement, the Company shall have authorized 200,000,000 Company Shares, of
which 360,000 shares will be issued and outstanding.  There are no outstanding
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any shares of
capital stock or other equity or voting interest or any unissued or treasury
shares of capital stock of the Company.


Section 3.3.        Authorization and Validity of Agreements.  The Company has
all corporate power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by the
Company and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby.  No stockholder approvals
are required to consummate the transactions contemplated hereby.  No other
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby.


Section 3.4           No Conflict or Violation.  The execution, delivery and
performance of this Agreement by the Company does not and will not violate or
conflict with any provision of the constituent documents of the Company, and
does not and will not violate any provision of law, or any order, judgment or
decree of any court or other governmental or regulatory authority, nor violate,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under or give to any other entity any right of termination, amendment,
acceleration or cancellation of any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Company is a party or by which it is bound or to which any of its properties
or assets is subject, nor result in the creation or imposition of any lien,
charge or encumbrance of any kind whatsoever upon any of the properties or
assets of the Company, nor result in the cancellation, modification, revocation
or suspension of any of the licenses, franchises, permits to which the Company
is bound.


Section 3.5            Investment Representations. The Hong Hui Shares will be
acquired hereunder solely for the account of the Company, for investment, and
not with a view to the resale or distribution thereof. The Company understands
and is able to bear any economic risks associated with such investment in the
Hong Hui Shares. The Company has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the Hong Hui Shares to be acquired under this Agreement.  The Company
further has had an opportunity to ask questions and receive answers from Hong
Hui’s directors regarding Hong Hui’s and to obtain additional information (to
the extent Hong Hui’s directors possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to the Company or to which the Company had access.
 
7

--------------------------------------------------------------------------------


 
Section 3.6           Brokers’ Fees. The Company has no liability to pay any
fees or commissions or other consideration to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement.


Section 3.7           Disclosure.  This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of the Company in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.


Section  3.8          Survival.  Each of the representations and warranties set
forth in this Article III shall be deemed represented and made by the Company at
the Closing as if made at such time and shall survive the Closing for a period
terminating on the second anniversary of the date of this Agreement.


ARTICLE IV


COVENANTS


Section 4.1           Certain Changes and Conduct of Business.


(a)           From and after the date of this Agreement and until the Closing
Date each of Hong Hui and its subsidiaries shall conduct its business solely in
the ordinary course consistent with past practices and, in a manner consistent
with all of its representations, warranties or covenants, and without the prior
written consent of the Company will not, and will prohibit Foshan to, except as
required or permitted pursuant to the terms hereof:


(i) make any material change in the conduct of its businesses and/or operations
or enter into any transaction other than in the ordinary course of business
consistent with past practices;


(ii) make any change in its charter documents; issue any additional shares or
shares of capital stock or equity securities or grant any option, warrant or
right to acquire any shares or capital stock or equity securities or issue any
security convertible into or exchangeable for shares or its capital stock or
alter in any material term of any of its outstanding securities or make any
change in its outstanding shares or shares of capital stock or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise;
 
8

--------------------------------------------------------------------------------



 
(iii)           A.          incur, assume or guarantee any indebtedness for
borrowed money, issue any notes, bonds, debentures or other corporate securities
or grant any option, warrant or right to purchase any thereof, except pursuant
to transactions in the ordinary course of business consistent with past
practices; or


 
B.
issue any securities convertible or exchangeable for debt or equity securities
of its shares or capital stock;



(iv) make any sale, assignment, transfer, abandonment or other conveyance of any
of its assets or any part thereof, except pursuant to transactions in the
ordinary course of business consistent with past practice;


(v)           subject any of its assets, or any part thereof, to any lien or
suffer such to be imposed other than such liens as may arise in the ordinary
course of business consistent with past practices by operation of law which will
not have a Hong Hui Material Adverse Effect;


(vi)           acquire any assets, raw materials or properties, or enter into
any other transaction, other than in the ordinary course of business consistent
with past practices;


(vii)           enter into any new (or amend any existing) employee benefit
plan, program or arrangement or any new (or amend any existing) employment,
severance or consulting agreement, grant any general increase in the
compensation of officers or employees (including any such increase pursuant to
any bonus, pension, profit-sharing or other plan or commitment) or grant any
increase in the compensation payable or to become payable to any employee,
except in accordance with pre-existing contractual provisions or consistent with
past practices;


(viii)        make or commit to make any material capital expenditures;


(ix)           pay, loan or advance any amount to, or sell, transfer or lease
any properties or assets to, or enter into any agreement or arrangement with,
any of its affiliates;


(x)           guarantee any indebtedness for borrowed money or any other
obligation of any other person;


(xi)          fail to keep in full force and effect insurance comparable in
amount and scope to coverage maintained by it (or on behalf of it) on the date
hereof;


(xii)         take any other action that would cause any of the representations
and warranties made by it in this Agreement not to remain true and correct in
any material aspect;
 
9

--------------------------------------------------------------------------------


 
(xiii)        make any material loan, advance or capital contribution to or
investment in any person;
 
(xiv)        make any material change in any method of accounting or accounting
principle, method, estimate or practice;


(xv)        settle, release or forgive any claim or litigation or waive any
right; or


(xvi)       commit itself to do any of the foregoing.


(b)    From and after the date of this Agreement and until the Closing Date, the
Company will:


(i)  continue to maintain, in all material respects, its properties in
accordance with present practices in a condition suitable for its current use;


(ii)           file, when due or required, federal, state, foreign and other tax
returns and other reports required to be filed and pay when due all taxes,
assessments, fees and other charges lawfully levied or assessed against it,
unless the validity thereof is contested in good faith and by appropriate
proceedings diligently conducted;


(iii)         continue to conduct its business in the ordinary course consistent
with past practices;


(iv)         keep its books of account, records and files in the ordinary course
and in accordance with existing practices; and


(v)          continue to maintain existing business relationships.


(c)           From and after the date of this Agreement and until the Closing
Date, the Company will not:


(i)           make any material change in the conduct of its businesses and/or
operations or enter into any transaction other than in the ordinary course of
business consistent with past practices;


(ii)          make any change in its certificate of incorporation or
bylaws;  issue any additional shares of capital stock or equity securities or
grant any option, warrant or right to acquire any capital stock or equity
securities or issue any security convertible into or exchangeable for its
capital stock or alter in any material term of any of its outstanding securities
or make any change in its outstanding shares of capital stock or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise;
 
10

--------------------------------------------------------------------------------


 
(iii)           A.          incur, assume or guarantee any indebtedness for
borrowed money, issue any notes, bonds, debentures or other corporate securities
or grant any option, warrant or right to purchase any thereof, except pursuant
to transactions in the ordinary course of business consistent with past
practices; or


 
B.
issue any securities convertible or exchangeable for debt or equity securities
of the Company;



(iv)          make any sale, assignment, transfer, abandonment or other
conveyance of any of its assets or any part thereof, except pursuant to
transactions in the ordinary course of business consistent with past practice;


(v)           subject any of its assets, or any part thereof, to any lien or
suffer such to be imposed other than such liens as may arise in the ordinary
course of business consistent with past practices by operation of law which will
not have a Company Material Adverse Effect;


(vi)           acquire any assets, raw materials or properties, or enter into
any other transaction, other than in the ordinary course of business consistent
with past practices;


(vii)           enter into any new (or amend any existing) employee benefit
plan, program or arrangement or any new (or amend any existing) employment,
severance or consulting agreement, grant any general increase in the
compensation of officers or employees (including any such increase pursuant to
any bonus, pension, profit-sharing or other plan or commitment) or grant any
increase in the compensation payable or to become payable to any employee,
except in accordance with pre-existing contractual provisions or consistent with
past practices;


(viii)         make or commit to make any material capital expenditures;


(ix)           pay, loan or advance any amount to, or sell, transfer or lease
any properties or assets to, or enter into any agreement or arrangement with,
any of its affiliates;


(x)           guarantee any indebtedness for borrowed money or any other
obligation of any other person;


(xi)           fail to keep in full force and effect insurance comparable in
amount and scope to coverage maintained by it (or on behalf of it) on the date
hereof;
 
11

--------------------------------------------------------------------------------


 
(xii)           take any other action that would cause any of the
representations and warranties made by it in this Agreement not to remain true
and correct in all material aspect;


(xiii)          make any material loan, advance or capital contribution to or
investment in any person;


(xiv)          make any material change in any method of accounting or
accounting principle, method, estimate or practice;


(xv)           settle, release or forgive any claim or litigation or waive any
right; or


(xvi)          commit itself to do any of the foregoing.



Section 4.2          Access to Properties and Records.  The Company shall afford
the accountants, counsel and authorized representatives of each of Hong Hui and
the Hong Hui Shareholders, and each of Hong Hui and the Hong Hui Shareholders
shall afford to the Company’s accountants, counsel and authorized
representatives full access during normal business hours throughout the period
prior to the Closing Date (or the earlier termination of this Agreement) to all
of such parties’ properties, books, contracts, commitments and records and,
during such period, shall furnish promptly to the requesting party all other
information concerning the other party's business, properties and personnel as
the requesting party may reasonably request, provided that no investigation or
receipt of information pursuant to this Section 4.2 shall affect any
representation or warranty of or the conditions to the obligations of any party.


Section 4.3          Negotiations.  From and after the date hereof until the
earlier of the Closing or the termination of this Agreement, no party to this
Agreement nor its officers or directors (subject to such director's fiduciary
duties) nor anyone acting on behalf of any party or other persons shall,
directly or indirectly, encourage, solicit, engage in discussions or
negotiations with, or provide any information to, any person, firm, or other
entity or group concerning any merger, sale of substantial assets, purchase or
sale of shares of capital stock or similar transaction involving any party.  A
party shall promptly communicate to any other party any inquiries or
communications concerning any such transaction which they may receive or of
which they may become aware of.


Section 4.4          Consents and Approvals.  The parties shall:
 
12

--------------------------------------------------------------------------------


 
(a) use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and


(b) diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.


Section 4.5           Public Announcement.  Unless otherwise required by
applicable law, the parties hereto shall consult with each other before issuing
any press release or otherwise making any public statements with respect to this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation.


Section 4.6           Stock Issuance.  From and after the date of this Agreement
until the Closing Date, none of the parties shall issue any additional shares or
shares of its capital stock.



ARTICLE V


CONDITIONS TO OBLIGATIONS OF THE COMPANY


The obligations of the Company to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by the Company
in its sole discretion:


Section 5.1           Representations and Warranties of Hong Hui and the Hong
Hui Shareholders.   All representations and warranties made by Hong Hui and the
Hong Hui Shareholders in this Agreement shall be true and correct on and as of
the Closing Date as if again made by Hong Hui and the Hong Hui Shareholders as
of such date.


Section 5.2          Agreements and Covenants.  Each of Hong Hui and the Hong
Hui Shareholders shall have performed and complied in all material respects to
all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date.


Section 5.3          Consents and Approvals.  Consents, waivers, authorizations
and approvals of any governmental or regulatory authority, domestic or foreign,
and of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.
 
13

--------------------------------------------------------------------------------


 
Section 5.4           No Violation of Orders.   No preliminary or permanent
injunction or other order issued by any court or governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, which declares this Agreement invalid in any respect or
prevents the consummation of the transactions contemplated hereby, or which
materially and adversely affects the assets, properties, operations, prospects,
net income or financial condition of either Hong Hui, the Hong Hui Shareholders
or Foshan shall be in effect; and no action or proceeding before any court or
governmental or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.
 
Section 5.5          Other Closing Documents.  The Company shall have received
such other certificates, instruments and documents in confirmation of the
representations and warranties of Hong Hui and the Hong Hui Shareholders or in
furtherance of the transactions contemplated by this Agreement as the Company or
its counsel may reasonably request.


Section 5.6           Additional Funding. The Company shall have entered into
formal agreements for a financing of up to $4,000,000 in the aggregate from
third party investor(s) to further the business objectives of Foshan, which
financing shall close immediately after the Closing.



ARTICLE VI


CONDITIONS TO OBLIGATIONS OF HONG HUI AND THE HONG HUI SHAREHOLDERS


The obligations of Hong Hui and the Hong Hui Shareholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by both of them in their sole discretion:


Section 6.1           Representations and Warranties of the Company.  All
representations and warranties made by the Company in this Agreement shall be
true and correct on and as of the Closing Date as if again made by it on and as
of such date.


Section 6.2           Agreements and Covenants.  The Company shall have
performed and complied in all material respects to all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Closing Date.


Section 6.3          Consents and Approvals.  All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement, shall
have been duly obtained and shall be in full force and effect on the Closing
Date.
 
14

--------------------------------------------------------------------------------


 
Section 6.4          No Violation of Orders.  No preliminary or permanent
injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of the Company, taken as a whole, shall be in effect; and no
action or proceeding before any court or government or regulatory authority,
domestic or foreign, shall have been instituted or threatened by any government
or governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
Section 6.5.         Other Closing Documents.  Hong Hui and the Hong Hui
Shareholders shall have received such other certificates, instruments and
documents in confirmation of the representations and warranties of the Company
or in furtherance of the transactions contemplated by this Agreement as Hong Hui
and the Hong Hui Shareholders or their counsel may reasonably request.


Section 6.6          Additional Funding. The Company shall have entered into
formal agreements for a financing of up to $4,000,000 in the aggregate from
third party investor(s) to further the business objectives of Foshan, which
financing shall close immediately after the Closing.



ARTICLE VII


TERMINATION AND ABANDONMENT


SECTION 7.1           Methods of Termination.  This Agreement may be terminated
and the transactions contemplated hereby may be abandoned at any time before the
Closing:


(a) By the mutual written consent of the parties;


(b) By either or both of Hong Hui and the Hong Hui Shareholders, upon a material
breach of any representation, warranty, covenant or agreement on the part of the
Company set  forth in this Agreement, or if any representation or warranty of
the Company shall become untrue, in either case such that any of the conditions
set forth in Article VI hereof would not be satisfied (a "Company Breach"), and
such breach shall, if capable of cure, has not been cured within ten (10) days
after receipt by the party in breach of a notice from the non-breaching party
setting forth in detail the nature of such breach;


(c) By the Company, upon a material breach of any representation, warranty,
covenant or agreement on the part of either or both of Hong Hui or the Hong Hui
Shareholders set forth in this Agreement, or, if any representation or warranty
of Hong Hui and/or the Hong Hui Shareholders shall become untrue, in either case
such that any of the conditions set forth in Article V hereof would not be
satisfied (a "Hong Hui Breach"), and such breach shall, if capable of cure, not
have been cured within ten (10) days after receipt by the party in breach of a
written notice from the non-breaching party setting forth in detail the nature
of such breach.;
 
15

--------------------------------------------------------------------------------


 
(d)  By any party, if the Closing shall not have been consummated within ninety
(90) days after the date hereof; provided, however, that this Agreement may be
extended by written notice of either the Company, on one hand, and either or
both of Hong Hui or the Hong Hui Shareholders, on the other hand, if the Closing
shall not have been consummated as a result of the other party or parties having
failed to receive all required regulatory approvals or consents with respect to
this transaction or as the result of the entering of an order as described in
this Agreement; and further provided, however, that the right to terminate this
Agreement under this Section 7.1(d) shall not be available to any party whose
failure to fulfill any obligations under this Agreement has been the cause of,
or resulted in, the failure of the Closing to occur on or before this date.


(e)  By any party if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.


Section 7.2           Procedure Upon Termination.  In the event of termination
and abandonment of this Agreement pursuant to Section 7.1, written notice
thereof shall forthwith be given to the other parties and this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned, without
further action.  If this Agreement is terminated as provided herein, no party to
this Agreement shall have any liability or further obligation to any other party
to this Agreement; provided, however, that no termination of this Agreement
pursuant to this Article VII shall relieve any party of liability for a breach
of any provision of this Agreement occurring before such termination.


ARTICLE VIII


POST-CLOSING AGREEMENTS


Section 8.1           Consistency in Reporting.  Each party hereto agrees that
if the characterization of any transaction contemplated in this Agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.
 
16

--------------------------------------------------------------------------------


 
ARTICLE IX


MISCELLANEOUS PROVISIONS


Section 9.1           Survival of Provisions.  The respective representations,
warranties, covenants and agreements of each of the parties to this Agreement
(except covenants and agreements which are expressly required to be performed
and are performed in full on or before the Closing Date) shall survive the
Closing Date and the consummation of the transactions contemplated by this
Agreement, subject to Sections 2.13, 3.8 and 9.1.  In the event of a breach of
any of such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.


Section 9.2           Publicity.  No party shall cause the publication of any
press release or other announcement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other parties,
unless a press release or announcement is required by law.  If any such
announcement or other disclosure is required by law, the disclosing party agrees
to give the non-disclosing parties prior notice and an opportunity to comment on
the proposed disclosure.


Section 9.3           Successors and Assigns.  This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other parties.


Section 9.4           Fees and Expenses.  Except as otherwise expressly provided
in this Agreement, all legal and other fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees, costs or expenses.


Section 9.5           Notices.  All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been given
or made if in writing and delivered personally or sent by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
following addresses:


If to the Company, to:


Perpetual Technologies, Inc.
Shishan Industrial Park
Nanhai District, Foshan City, Guangdong Province, PRC
Attention: Mr. Ji Lie
Facsimile:
 
17

--------------------------------------------------------------------------------


 
with a copy to:


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attn: Daren Ofsink, Esq.
Fax: 212-688-7273


If to either Hong Hui or the Hong Hui Shareholders to the addresses set forth on
Schedule A:



or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5


Section 9.6          Entire Agreement.  This Agreement, together with the
exhibits hereto, represents the entire agreement and understanding of the
parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement.  No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.


Section 9.7           Severability.  This Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible so as to be valid and enforceable.


Section 9.8           Titles and Headings.  The Article and Section headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of this Agreement or of any term or
provision hereof.


Section 9.9           Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
18

--------------------------------------------------------------------------------


 
Section 9.10        Convenience of Forum; Consent to Jurisdiction.  The parties
to this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.


Section 9.11        Enforcement of the Agreement.  The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.


Section 9.12        Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof.


Section 9.13         Amendments and Waivers.  No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
all of the parties hereto. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement of the date
first above written.


PERPETUAL TECHNOLOGIES, INC.
   
By:
    /s/ Jie Li
 
Jie Li, Chief Executive Officer
   
HONG HUI HOLDINGS LIMITED.
   
By:
     /s/ Jie Li
 
Jie Li, Director
   
BESTYIELD GROUP LIMITED
   
By:
     /s/ Jie Li
 
Jie Li, Director
   
PROUDLEAD LIMITED
   
By:
    /s/ Wawia Law
 
Wawai Law, Director
   
NEWISE HOLDINGS LIMITED.
   
By:
    /s/ Jun Li
 
Jun Li, Director
   
PILOT LINK INTERNATIONAL LIMITED
   
By:
    /s/ Shiyl Li
 
Shiyi Li, Director
   
HIGH SWIFT LIMITED.
   
By:
    /s/ Hung Yuk Han
 
Hung Yuk Han, Director
   
CHINA INVESTMENT MANAGEMENT, INC.
   
By:
    /s/ Huaying Song
 
Huaying Song, Director

 
20

--------------------------------------------------------------------------------


 
Schedule A


Name of Hong Hui
Shareholder
 
Number of Hong Hiu Shares
held
 
Number of Perpetual Shares
to be received
Bestyield Group Limited
 
3,000
 
21,765,306
Proudlead Limited
 
3,000
 
21,765,306
Newise Holdings Limited
 
1,600
 
11,608,163;
Pilot Link International Limited
 
1,150
 
8,343,367
High Swift Limited
 
750
 
5,441,327:
China Investment Management Inc
 
500
 
3,627,551
Total
 
10,000
 
72,551,020

 
21

--------------------------------------------------------------------------------


 